J-S23009-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

JOHN JOSEPH WICKER

                            Appellant                 No. 2225 EDA 2015


              Appeal from the Judgment of Sentence May 4, 2015
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0001416-2015


BEFORE: PANELLA, J., OTT, J., and FITZGERALD, J.*

MEMORANDUM BY PANELLA, J.                                FILED MAY 19, 2016

        Appellant, John Joseph Wicker, appeals from the judgment of sentence

entered on August 12, 2014, after he pled guilty in an open guilty plea to a

single charge of retail theft. Wicker challenges the legality of his sentence

and the discretionary aspects of his sentence. Additionally, Wicker’s court

appointed counsel, Lisa Y. Williams, Esquire, has filed an application to

withdraw as counsel pursuant to Anders v. California, 386 U.S. 738

(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009). We

affirm and grant attorney Williams’s application to withdraw.

        Through a negotiated plea, Wicker pled guilty to stealing a pair of

headphones from a Radio Shack store, although he agreed to pay restitution
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S23009-16


equal to the value of both pairs of headphones that he had stolen. At the

time of sentencing, Wicker was serving a one to two year sentence of

incarceration for a violation of probation in an unrelated case. Wicker asked

the sentencing court to impose a concurrent sentence, but the sentencing

court refused, imposing a standard guideline sentence of four to twenty-four

months’ incarceration to run consecutively to the sentence he was already

serving. The sentencing court subsequently denied Wicker’s motion to

reconsider sentence, and this timely appeal followed.

      On appeal, Attorney Williams has filed a petition to withdraw as

counsel.   When     court-appointed    counsel    seeks   to   withdraw    from

representation on appeal, counsel must meet the following requirements:

      [I]n the Anders brief that accompanies court-appointed
      counsel’s petition to withdraw, counsel must: (1) provide a
      summary of the procedural history and facts, with citations to
      the record; (2) refer to anything in the record that counsel
      believes arguably supports the appeal; (3) set forth counsel’s
      conclusion that the appeal is frivolous; and (4) state counsel’s
      reasons for concluding that the appeal is frivolous. Counsel
      should articulate the relevant facts of record, controlling case
      law, and/or statutes on point that have led to the conclusion that
      the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Once counsel

has met her obligations, “it then becomes the responsibility of the reviewing

court to make a full examination of the proceedings and make an

independent judgment to decide whether the appeal is in fact wholly

frivolous.” Id., at 355 n.5 (citation omitted).




                                      -2-
J-S23009-16


      Counsel has substantially complied with the technical requirements of

Anders as articulated in Santiago. Additionally, counsel confirmed that she

sent a copy of the Anders brief to Wicker, as well as a letter explaining to

Wicker that he has the right to proceed pro se or the right to retain new

counsel. See Commonwealth v. Daniels, 999 A.2d 5990, 594 (Pa. Super.

2010); Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super. 2005).

Wicker has not filed a response.

      We will now proceed to examine the issues counsel has set forth in the

Anders brief.   Counsel identifies two issues that Wicker desires to raise,

both of which involve challenges to his sentence. First, Wicker argues that

the sentencing court abused its discretion in imposing a sentence of

confinement that is to run consecutively to his prior sentence in an unrelated

case. The sentence imposed does not exceed the statutory maximum, nor is

Wicker arguing against the imposition of mandatory minimums. Thus, his

claim raises a challenge to the discretionary aspects of the sentence

imposed. See Commonwealth v. Hornaman, 920 A.2d 1282, 1284 (Pa.

Super. 2007).

      “A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute.” Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa.

Super. 2004) (citation omitted). When challenging the discretionary aspects

of the sentence imposed, an appellant must present a substantial question


                                    -3-
J-S23009-16


as to the inappropriateness of the sentence. See Commonwealth v.

Tirado, 870 A.2d 362, 365 (Pa. Super. 2005). “Two requirements must be

met before we will review this challenge on its merits.” McAfee, 849 A.2d at

274 (citation omitted). “First, an appellant must set forth in his brief a

concise statement of the reasons relied upon for allowance of appeal with

respect to the discretionary aspects of a sentence.” Id. (citation omitted).

      “Second, the appellant must show that there is a substantial question

that the sentence imposed is not appropriate under the Sentencing Code.”

Id. (citation omitted). That is, “the sentence violates either a specific

provision of the sentencing scheme set forth in the Sentencing Code or a

particular fundamental norm underlying the sentencing process.” Tirado,

870 A.2d at 365 (citation omitted). We examine an appellant’s Rule 2119(f)

statement to determine whether a substantial question exists. See id. “Our

inquiry must focus on the reasons for which the appeal is sought, in contrast

to the facts underlying the appeal, which are necessary only to decide the

appeal on the merits.” Id. (citation omitted).

      In the present case, Wicker’s appellate brief contains the requisite Rule

2119(f) concise statement. Furthermore, he preserved his argument against

the discretionary aspects of his sentence through a post-sentence motion.

Thus, he is in technical compliance with the requirements to challenge the

discretionary aspects of a sentence.




                                       -4-
J-S23009-16


      We therefore turn to examine whether Wicker has raised a substantial

question. Wicker’s claim that his sentence was excessive because the trial

court failed to consider mitigating factors, which were of record, does not

raise a substantial question for our review. See Commonwealth v. Dodge,

77 A.3d 1263, 1272 n.8 (Pa. Super. 2013), appeal denied, 91 A.3d 161

(Pa. 2014) (“Careful litigants should note that arguments that the

sentencing court failed to consider the factors proffered in 42 Pa.C.S. § 9721

does present a substantial question whereas a statement that the court

failed to consider facts of record, though necessarily encompassing the

factors of § 9721, has been rejected.”).

      To the extent Wicker argues that the trial court imposed an excessive

and unreasonable sentence, without indicating which section of the

sentencing code the trial court is alleged to have violated, this similarly fails

to raise a substantial question. See Commonwealth v. Fisher, 47 A.3d

155, 159 (Pa. Super. 2012), appeal denied, 62 A.3d 378 (Pa. 2013) (“[A]

bald assertion that a sentence is excessive does not by itself raise a

substantial question justifying this Court’s review of the merits of the

underlying claim.”); Commonwealth v. Bromley, 862 A.2d 598, 604 (Pa.

Super. 2004) (defendant did not raise substantial question by merely

asserting sentence was excessive when he failed to reference any section of

Sentencing Code potentially violated by sentence).




                                      -5-
J-S23009-16


      To the extent Wicker is challenging the consecutive nature of the

sentence imposed, we note that a sentencing court “has the discretion to

impose sentences consecutively or concurrently and, ordinarily, a challenge

to this exercise of discretion does not raise a substantial question.”

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (citation

omitted). “The imposition of consecutive, rather than concurrent, sentences

may raise a substantial question in only the most extreme circumstances,

such as where the aggregate sentence is unduly harsh, considering the

nature of the crimes and the length of imprisonment.” Id., at 171-172

(citation omitted). We cannot conclude that the circumstances of this case

constitute extreme circumstances or that the sentence imposed was unduly

harsh. We     therefore   agree   with counsel’s assessment that Wicker’s

arguments do not raise a substantial question and are therefore wholly

frivolous.

      In the second issue Wicker wishes to raise, he asserts that the

sentencing court imposed an illegal sentence by failing to give him credit for

time served. This issue raises a challenge to the legality of a sentence. See

Commonwealth v. Johnson, 967 A.2d 1001, 1003 (Pa. Super. 2009). The

application of credit for time served is governed by 42 Pa.C.SA. § 9760,

which states in part the following:

      (1) Credit against the maximum term and any minimum term
      shall be given to the defendant for all time spent in custody as a
      result of the criminal charge for which a prison sentence is
      imposed or as a result of the conduct on which such a charge is

                                      -6-
J-S23009-16


      based. Credit shall include credit for time spent in custody prior
      to trial, during trial, pending sentence, and pending the
      resolution of an appeal.

42 Pa.C.S.A. § 9760(1).

      For guidance on the appropriate procedure for the application of credit

for time served, we turn to this Court’s decision in Commonwealth v.

Mann, 957 A.2d 746 (Pa. Super. 2008). The panel explained that

      [w]hile no single case offers a specific, unified, time-served
      credit application schema, we read [Gaito v. Pa. Bd. of
      Probation & Parole, 412 A.2d 568 (Pa. 1980)], [Martin v. Pa.
      Bd. Of Probation & Parole, 840 A.2d 299 (Pa. 2003)], and
      [McCray v. Pa. Dept. of Corrections, 872 A.2d 1127 (Pa.
      2005)] together as providing a resolution to the questions of
      where time-served credits are to be applied and by which
      adjudicatory body: all time served by a parole violator while
      awaiting disposition on new charges must be credited to the
      original sentence if he or she remains in custody solely on a
      Board detainer. Gaito, supra. If the defendant is incarcerated
      prior to disposition, and has both a detainer and has failed for
      any reason to satisfy bail, the credit must be applied to the new
      sentence by the sentencing court. See id.; see Martin, supra.

Id. at 751. The evidence of record indicates that Wicker was still serving his

one- to two-year sentence for a previous probation violation when he was

sentenced in this case. The certified docket entries reveal that Wicker posted

bail on the charges underlying this appeal. As such, he was not entitled to

any credit for time served against this sentence. We therefore agree with

counsel’s opinion that this issue is wholly meritless.

      After examining the issues contained in the Anders brief and

undertaking our independent review of the record, we concur with counsel’s

assessment that the appeal is wholly frivolous.

                                      -7-
J-S23009-16


      Judgment of sentence affirmed. Permission to withdraw as counsel is

granted. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2016




                                      -8-